Case 8:19-cv-02363-CEH-AAS Document12 Filed 10/04/19 Page 1 of 3 PagelD 53

PROCESS RECEIPT AND RETURN

43S, Department of Justice

 

 

 

 

 

 

 

 

 

United States Marshals Service See “Instructions for Service of Process by U.S. Marshat"
a
PLAINTIFF COURT CASE NUMBER
international ship repair 8:19-cv-2363
DEFENDANT TYPE OF PROCESS
barge b 285 arrest rem

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE barge b 285
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

port of tampa

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be 1
served with this Form 285
Number of parties to be 1
served in this case

 

 

Check for service
on U.S.A. y

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIS IN EXPEDITING SERVICE (factude Business and Alternate Addresses,
Au Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: (0 PLAINTIFF TELEPHONE NUMBER DATE
(J DEFENDANT
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
1 acknowledge receipt for the total | Total Process | District of District to Signature iAed USMS Deputy or Clerk Date

  
 

number of process indicated. Origin Serve
(Sign only for USM 285 if more
than one USM 285 is submitted) tL No. 18 No. Le —

[hereby certify and cetum that | have personally served , (1) have legal evidence of service, C0 have executed as shown in "Remarks", the process described on the
individual, company, corporation, ctc., at the address shown above on the on the idividual, company, corporation, te. shown at the address inserted below.

09272019

 

 

 

 

 

 

DD thereby certify and return that | am unable to locate the individual, company. corporation, etc. named above (See remarks below)

 

Name and title of individual served (if not shown above) Date Time am

23019 | “Bo “sm

 

 

Address (complete only different than shown above)

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)

65 8.48 73.48

’

 

 

 

 

 

 

REMARKS

Tnod 1a §
81 :O1HY 4- 190610
1

/OiUO 14

Y

 

Fonn USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
cy.
Case 8:19-cv-02363-CEH-AAS Document12 Filed 10/04/19 Page 2 of 3 PagelD 54

RECEIVE
U.S. MARSHAL
19 SEP 30 PH 2:26
UNITED STATES DISTRICT COURS) 55) ; 3157. 0F £45810!
MIDDLE DISTRICT OF FLORIDA “TAMPA
TAMPA DIVISION
"IN ADMIRALTY"

INTERNATIONAL SHIP REPAIR
AND MARINE SERVICES, INC.,,

 

Plaintiff, 5
vs. CASE NO.: 9: rev 2363-T3E
30 BS
2m
. OQ
Barge B. 285, soc a “7.
nen —.
Defendant, in rem. Pye rr
Be, Mm
mat
/ Soe & &
Se GS
WARRANT FOR ARREST IN REM "23

Meo :
no

iW
\
6\

AD
TO: THE UNITED STATES MARSHAL FOR THE UNITED STATES DISTRICT
COURT FOR THE MIDDLE DISTRICT OF FLORIDA

The complaint in the above-styled in rem proceeding was filed in the

Tampa Division of this Court on September 23, 2019.

In accordance with Supplemental Rule (C) for Certain Admiralty and Maritime Claims of

the Federal Rule of Civil Procedure and Local Admiralty Rule 7.03, you are directed to arrest the

Defendant vessel, Barge B. 285, her boats, tackle, apparel and furniture, engines and appurtenances,

and to detain the same in our custody pending further order of the Court.

You shall also give notice of the arrest to all persons required by appropriate Supplemental Rule,
Local Admiralty Rule, and the practices of your office.
Case 8:19-cv-02363-CEH-AAS Document12 Filed 10/04/19 Page 3 of 3 PagelD 55

ORDERED at ‘ [am Po , Florida, this 25th day of eptember, 2019.

(Put in name of Clerk hereLIZABETH M. WARREN
Clerk

Deputy Clerk
GRAYROBINSON, PA
Paul E. Parrish, Esq.
Florida Bar No.: 373117 ~
1795 West Nasa Blvd.
Melbourne, FL 32901
Phone: (321) 727-8100
Facsimile: (321) 984-4122

Email: paul,parrish@gray-robinson.com

SPECIAL NOTICE

In, accordance with Local Admiralty Rule 7.03(f), any person claiming an interest in the
vessel and/or property shall be required to file a claim within FOURTEEN (14) days after process
has been executed, and shall also be required to file an answer within twenty-one (21) days after the
filing of his claim. Any persons claiming an interest in the vessel and/or property may also pursue
the post-arrest remedies set forth in Local Admiralty Rule 7.03(g).
